Plaintiff in error, Charley Smith, was convicted of unlawful possession of intoxicating liquor, and in accordance with the verdict of the jury was sentenced to confinement in jail for 90 days and to pay a fine of $300. From the judgment rendered on the verdict, he appealed by filing in this court, September 25, 1923, a petition in error, with case-made. His counsel of record has suggested the death of appellant. It is therefore considered and adjudged that the proceeding in the above-entitled cause has abated, and that the county court of Garfield county enter its appropriate order to that effect.